DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 12, and 14-35 have been canceled.  Claims 10 and 13 have been amended.  Claims 36-54 have been added.  Claims 10, 13 and 36-54 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 recites a “variant” human IgG4 Fc region.  Claim 46 requires a human IgG4 Fc region.  Given the broadest reasonable interpretation, a human IgG4 Fc is a wild-type or types human IgG4 Fc, whereas the variant human IgG4 Fc  includes unlimited variants of IgG4 Fc, such as engineered amino acid changes in IgG4  which are not part of the genus of wild-type IgG4 Fc.  Thus, claim 47 fails to include all of the limitations of claim 46.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 47 is drawn to the antibody of claim 46 having a human Fc region which is a variant of human IgG4 Fc.  When given the broadest reasonable interpretation “variant” encompasses any number of structural modifications of the IgG4 Fc resulting in any alteration of effector function, including both increased and decreased effector functions such as complement dependent cytotoxicity, antibody-dependent cell-mediated cytotoxicity, and antibody-dependent cellular phagocytosis (Tam et al, Antibodies, 2017, vol. 6, 34 pages, see page 1, lines 5-7 under “Introduction”).  Neither the specification nor the claim limits the IgG4 Fc variants in terms of a required effector function activity or ablated effector function activity.  Neither the specification nor the claim limits the IgG4 Fc variants in terms of specific structural modifications.  Tam et al  teach IgG4 Fc variants lacking the ability to bind to FcγR including huIgG4sigma1 and huIgG4sigma2 (Tam et al, ibid, page 22 of 34, lines 2-3 of the bottom paragraph and page 5 of 34, lines 6-7). Tam et al teach that the huIgG4sigma1 and huIgG4sigma2 have four amino acid differences from wild-type huIgG4 (page 3 of 34, Figure 1).  Tam et al also teach that the huIgG4sigma1 and huIgG4sigma2 variants are ADCC silent (page 6 of 34, lines 13-16 under “2.3.1 Antibody-Dependent…”) and suggests that huIgG4sigma1 and huIgG4sigma2 would not have Fc-mediated cytotoxic potential when bound to target immune cells (page 7 of 34, lines 5-6).  Further Tam et al teach that huIgG4sigma1 and huIgG4sigma2 lack specific CDC-inducing activity (page 7 of 34, lines 9-10 under the heading “2.3.3 Complement-Dependent Cytotoxicity…”).  However, the disclsoure of Tam et al is not commensurate with the “variant” human IgG4 Fc required in claim 47 which is not limited by specific alterations in structure or specific alterations in Fc effector activity.  One of skill in the art would be subject to undue experimentation in order to make and use the broadly claimed Fc variants because it would be necessary to establish the functional characteristics of each variant encompassed by the claims and determine how to use each variant. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 13, 36-44, 46-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 49-63 of copending Application No. 16/900,586 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims either anticipate or render obvious the instant claims.  Claims 21, 49-55 of the ‘586 application disclose the requirements of instant claims 10, 13 and 37-42, as well as the multispecific binding antibody of claim 48 which is a bispecific antibody of claim 49  having binding affinity for CD3 in addition to CD22 which meets the requirements of instant claims 48-52.  Claims 60 of the ‘586 application discloses the limitations of instant claims 43 and 44.  Claims 61 and 62 of the ‘586 application meets the limitations of instant claims 46 and 47.  Claims 62 and 63 of the ‘586 application meets the requirements of nstant claims 53 and 54.  Regarding instant claim 36, wherein the CDR1, CDR2 and CDR3 regions are present in a human VH framework, it is noted that Section 804 IIb of the M.P.E.P. states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).

In the instant case, the specification of the ’586 application states that “the family of CD22 antibodies herein comprises a VH domain comprising  CDR1, CDR2 and CDR3 sequences in a human VH framework” (page 31, paragraph [0133]).  Thus, the multispecific binding compound comprising a first binding unit having binding affinity to CD22 in the claims of the ‘586 application have a human VH framework, render instant claim 36 obvious over the claims of the ‘586 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 45 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 49-63 of copending Application No. 16/900,586 in view of  Aalberse and Schuurman (Immunology, 2002, Vol. 105, pp. 9-19).
Instant claims 45  requires that the heavy chain constant region comprises a CH2 domain and a CH3 domain.
Claims 21, and 49-63 of the ‘586 application teach the limitations of instant claims 10, 13, 36-44, and 46-54 for the reasons set forth above.  The claims of the ‘586 application do not specifically teach that the heavy chain constant region comprises a CH2 domain and a CH3 domain.
Claim 60 of the ‘586 application teaches that the multispecific binding compound of claim 21 comprises a human IgG4 Fc.  Aalberse and Schuurman teach that IgG4 Fc has a CH2 domain and a CH3 domain (page 10, second column, thrid and fourth paragraphs).  Thus, the requirement of instant claim 45 is rendered obvious by the claim 60 of the ‘986 application requiring a IgG4 Fc in view of Aalberse and Schuurman.
This is a provisional nonstatutory double patenting rejection.


All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643